DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: at [0042], it appears “concentrated orange carrot concentrate” should instead read “concentrated orange carrot permeate”.  
Appropriate correction is required.

Claim Objections

Claim 14 is objected to because of the following informalities:  in line 2, change “concentrate” to “permeate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation titratable acidity, and the claim also recites 4.0 to 10.0 wt. % titratable acidity, which is the narrower statement of the range/limitation.
Claim 21 recites the broad recitation that the composition has a titratable acidity, and the claim also recites 5 to 9 wt. % titratable acidity, which is the narrower statement of the range/limitation. 
Claim 23 recites the broad recitation that the composition comprises sodium, and the claim also recites 0.1 to 1.5 wt. %, which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the caramelized concentrated orange carrot concentrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  "The caramelized concentrated orange carrot concentrate" in claim 5 will be considered to be referring back to the “caramelized concentrated orange carrot permeate” from claim 1.
Claim 5 also recites the limitation "the concentrated orange carrot concentrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the concentrated orange carrot concentrate” is referring to the “concentrated orange carrot permeate” from line 1, or the “caramelized concentrated orange carrot concentrate” from line 2.
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is also noted that claim 13 claims “the concentrated orange carrot concentrate” of claim 5.  However, as indicated in the rejection of claim 5 above, this is understood to be the concentrated orange carrot permeate, not concentrate.
Claims 22 and 24-26 are included in this rejection as they ultimately depend from rejected claim 2.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modernist Cuisine (Caramelized Carrot Soup.  2012.  Downloaded February 10, 2022, from https://modernistcuisine.com/recipes/caramelized-carrot-soup-no-centrifuge-necessary/).
Modernist Cuisine teaches a caramelized orange carrot soup that comprises both pureed caramelized carrots and the permeate from filtered boiled carrot juice.  Therefore, Modernist Cuisine is considered to teach adding a mix of concentrated orange carrot permeate and caramelized concentrated orange carrot permeate/concentrate to a food product and a food product comprising a mix of concentrated orange carrot permeate and caramelized concentrated orange carrot permeate/concentrate.  Given there are no amounts of the concentrated orange carrot permeate and caramelized concentrated orange carrot permeate/concentrate recited to be present in the final foodstuff, by the fact that the soup of the prior art comprises both a caramelized carrot portion and a non-caramelized carrot portion, the soup of the prior art is considered to meet the claimed food product and method of adding a mix of orange carrot concentrates to a savory food product.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dikansky (WO 86/04059; English translation provided) in view of Miller et al. (US 5,213,826).
Regarding claim 1, Dikansky teaches an orange carrot permeate that may be concentrated and used for animal food.  The permeate comprises sugars and mineral salts [0027].
Dikansky is silent as to the concentrated orange carrot permeate being caramelized.
Miller et al. teaches a concentrated whey permeate that is caramelized and used to supplement animal feed (col. 2 line 66-col. 3 line 3).
Therefore, it would have been obvious to have caramelized the concentrated orange carrot permeate of Dikansky as concentrated permeates as caramelized concentrated permeates were known to be included in animal foods as taught by Miller 
The combination of prior art does not teach the sucrose, glucose, fructose, titratable acidity, fiber, glutamic acid, sodium or color intensity as claimed.  However, given that the combination of prior art provides motivation to caramelize a concentrated orange carrot permeate, the product of the prior would be expected to have the properties as claimed absent convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Westhoff et al. (US 7,815,961) and Chen et al. (US 5,756,141) teach concentrating permeates from fruit and vegetable juice products (Westhoff et al. col. 3 lines 1-47; Chen et al. Fig. 1).  Cassano et al. (Cassano, A., Drioli, E., Galaverna, G., Marchelli, R., DiSilvestro, G., Cagnasso, P. 2003. Clarification and concentration of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791